RSVP NYC, LLC v 43-03 Broadway Realty Corp. (2020 NY Slip Op 03042)





RSVP NYC, LLC v 43-03 Broadway Realty Corp.


2020 NY Slip Op 03042


Decided on May 27, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2019-02246
 (Index No. 24803/11)

[*1]RSVP NYC, LLC, respondent,
v43-03 Broadway Realty Corp., defendant; 43-03 Broadway Realty, LLC, nonparty-appellant.


Brian McCaffrey, Attorney at Law, P.C., Jamaica, NY, for nonparty-appellant.

DECISION & ORDER
In an action, inter alia, to recover damages for wrongful eviction pursuant to RPAPL 853, the appeal is from an order of the Supreme Court, Queens County (Leonard Livote, J.), entered December 31, 2018. The order denied the motion of nonparty 43-03 Broadway, LLC, to enjoin and deny entry of a certain judgment by the plaintiff.
ORDERED that on the Court's own motion, the notice of appeal dated January 30, 2019, is deemed to be a notice of appeal by nonparty 43-03 Broadway, LLC (see CPLR 2001; Matter of Tagliaferri v Weiler, 1 NY3d 605); and it is further,
ORDERED that the order is affirmed, without costs or disbursements.
In 2011, the plaintiff commenced the instant action against the defendant 43-03 Broadway Realty Corp. (hereinafter Realty Corp.) to recover damages for wrongful eviction pursuant to RPAPL 853. On July 3, 2014, upon an inquest on the issue of damages, the Supreme Court awarded certain damages to the plaintiff against Realty Corp., and directed the plaintiff to "[s]ubmit judgment." In 2018, the plaintiff submitted a proposed judgment contending, in effect, that its delay was due to law office failure. Thereafter, nonparty 43-03 Broadway, LLC (hereinafter Broadway LLC), which, in 2015, had apparently acquired title to the property from which the plaintiff had been evicted, moved to enjoin and deny entry of a judgment by the plaintiff. The court denied Broadway LLC's motion on the ground that it "lacks standing to contest the entry of the judgment."
We agree with the Supreme Court's determination to deny Broadway LLC's motion. Broadway LLC was neither a party to the action involving the subject judgment, nor an intervenor, nor aggrieved. Thus, Broadway LLC lacked standing to object to the entry of the subject judgment by the plaintiff against Realty Corp. (see generally Matter of World Trade Ctr. Lower Manhattan Disaster Site Litig., 30 NY3d 377, 384; Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 772-773).
Broadway LLC's remaining contentions are without merit.
RIVERA, J.P., ROMAN, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court